Title: To John Adams from Ward Nicholas Boylston, 19 January 1826
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Hermitage Jam plain 19’. Jany 1826 Thursday Mn
				
				It has been a great mortification to me, that in every attempt in every direction I have sought, I did not untill yesterday, succeed, in procureing the two Barrels of Cyder now sent—its declared to me, to be three years old, its perfectly clear & fit for immediate use. I wish you to taste it, & let me know if the quality that suits your palate—I have also sent half a Dozen pints of the same Madeira as the last—both of wh I beg you will kindly receive as the offerings of the affectionate regard of your cousin
				
					Ward Nichs Boylston
				
				
					PS—Mrs: Boylston desires her affectionate respects to you and unites in my regards to Judge & Mrs Adams Mrs Clarke & miss Smith—I beg also to hear how you are in health...I hope all our Friends at Washington were well—when you last  heard from them—
				
			